Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.  
Claims 1-4, 34-36, 53, 57 and 65-69 are pending.  
Claims 5-33, 37-52, 54-56 and 58-64 are cancelled.  
Claim 4 is objected to.  
Claims 1-3, 34-36, 53, 57 and 65-69 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 34, 53 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (Pub. No.: US 20060034247 A1) in view of Mamillapalli et al. (Pub. No.: US 20050111452 A1) and Li et al. (Pub. No.: US 20180310298 A1), hereafter respectively referred to as Gu, Mamillapalli, and Li.  
In regard to Claim 1, Gu teaches A method for wireless communication performed by a user equipment (UE) (station, Para. 2), comprising: receiving a plurality of downlink transmissions from a base station (the downlink from the AP to the station for data and control signals, Para. 2, 12).  
Gu teaches receiving a single uplink grant that scheduled a uplink channel to be transmitted by the UE to the base station (To request an acknowledgement of an outstanding data packet, the sender transmits a BlockAckRequest message to the receiver, Para. 13, FIG. 7), the uplink grant comprising a field indicating a number (The block size field 1102 (B3-B8) indicates how many packets are to be acknowledged in the BlockACK message, Para. 78, FIGS. 7, 11), the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than or equal to the number of received downlink transmissions in the plurality of downlink transmissions (The block size field is six bits long, because the largest block size supported in mode 2 is 64 packets, Para. 78, FIGS. 7, 11).  
Gu teaches generating the feedback information based on the reception of the plurality of downlink transmissions (BlockACK message 800 shown in FIG. 8, Para. 56), the feedback information including: a first indication, for each received downlink transmission of the plurality of downlink transmissions, of whether the downlink transmission was successfully received or unsuccessfully received (Each bit of the sequence number bitmap field indicates whether a particular packet has been received successfully or incorrectly. The relative position of the bit represents the sequence number.  Para. 79, FIG. 12).  
Gu teaches uplink channel with the feedback information (BlockACK message 800 shown in FIG. 8, Para. 56).  
Gu teaches transmitting the uplink channel to the base station (uplink from the station to the AP, Para. 2).  
Gu fails to teach, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of received downlink transmissions in the plurality of downlink transmissions, a 
Mamillapalli teaches, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of received downlink transmissions in the plurality of downlink transmissions (as determined in process block 308, if there are missing messages (e.g., a gap in the sequence numbers indicated as received in a data structure or identified via another mechanism), then in process block 310, these missing messages are requested, Para. 58, FIG. 3), a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received (request for missing messages message 440 includes an indication 443 of the missing or requested messages (e.g., one or more sequence numbers, a list, a bitmap), Para. 55, FIG. 4C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mamillapalli with the teachings of Gu since Mamillapalli provides a technique for requesting missing messages, which can be introduced into the system of Gu to ensure packets that are not clearly detected at all are considered unsuccessfully received and appropriately reported to a packet sender.  
Gu fails to teach a physical uplink shared channel (PUSCH), and multiplexing, into the PUSCH with the feedback information, first uplink control information (UCI), formatted in accordance with a first performance reliability parameter, and second UCI, 
Li teaches multiplexing (FIG. 1 shows an example of multiplexing of HARQ-ACK, Rank Indicator (RI) and Channel Quality Indicator/Precoding Matrix Indicator (CQI/PMI) on the PUSCH, Para. 3), into the PUSCH (mapped to the PUSCH for transmission, Para. 62) with the feedback information (multiplexing of HARQ-ACK on the PUSCH, Para. 3), first uplink control information (UCI) (first category of UCI, Para. 62), formatted in accordance with a first performance reliability parameter (a parameter β offset PUSCH is respectively configured for the first category of UCI for calculating the number of modulation symbols, denoted by β1, Para. 62), and second UCI (second category of UCI, Para. 62), formatted in accordance with a second performance reliability parameter that is different than the first performance reliability parameter (a parameter β offset PUSCH is respectively configured for the second category of UCI for calculating the number of modulation symbols, denoted by β2, Para. 62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Gu in view of Mamillapalli since Li provides a technique for determining modulation for respective UCI, which can be introduced into the system of Gu in view of Mamillapalli to ensure the appropriate modulation is utilized for certain UCI for managing how much wireless resources are occupied for transmitting certain UCI signals.  


In regard to Claim 34, Gu teaches A method for wireless communication performed by a base station (access point (AP), Para. 2), comprising: transmitting a plurality of downlink transmissions to a user equipment (UE) (the downlink from the AP to the station for data and control signals, Para. 2, 12).  
Gu teaches transmitting, to the UE, a single uplink grant that schedules a uplink channel to be transmitted by the UE to the base station (To request an acknowledgement of an outstanding data packet, the sender transmits a BlockAckRequest message to the receiver, Para. 13, FIG. 7), the uplink grant comprising a field indicating of a number of downlink transmissions in a set of downlink transmissions for which the UE is to transmit feedback information in the uplink channel (The block size field 1102 (B3-B8) indicates how many packets are to be acknowledged in the BlockACK message, Para. 78, FIGS. 7, 11), the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than or equal to the number of received downlink transmissions in the plurality of downlink transmissions (The block size field is six bits long, because the largest block size supported in mode 2 is 64 packets, Para. 78, FIGS. 7, 11).  
Gu teaches receiving the uplink channel from the UE, the uplink channel including the feedback information (BlockACK message 800 shown in FIG. 8, Para. 56), wherein the feedback information includes: a first indication, for each downlink transmission received by the UE, of whether the downlink transmission was successfully received or unsuccessfully received (Each bit of the sequence number bitmap field indicates whether a particular packet has been received successfully or incorrectly. The relative position of the bit represents the sequence number.  Para. 79, FIG. 12).  
Gu fails to teach, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of downlink transmissions received by the UE, a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received.  
Mamillapalli teaches, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of downlink transmissions received by the UE (as determined in process block 308, if there are missing messages (e.g., a gap in the sequence numbers indicated as received in a data structure or identified via another mechanism), then in process block 310, these missing messages are requested, Para. 58, FIG. 3), a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received (request for missing messages message 440 includes an indication 443 of the missing or requested messages (e.g., one or more sequence numbers, a list, a bitmap), Para. 55, FIG. 4C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mamillapalli with the teachings of Gu since Mamillapalli provides a technique for requesting missing messages, which can be introduced into the system of Gu to ensure packets that are 
Gu fails to teach a physical uplink shared channel (PUSCH), the PUSCH including the feedback information multiplexed with uplink control information (UCI), and the UCI includes: first uplink control information (UCI) formatted in accordance with a first performance reliability parameter, and second UCI formatted in accordance with a second performance reliability parameter that is different than the first performance reliability parameter.
Li teaches a physical uplink shared channel (PUSCH) (mapped to the PUSCH for transmission, Para. 62).  
Li teaches the PUSCH including the feedback information multiplexed (FIG. 1 shows an example of multiplexing of HARQ-ACK, Rank Indicator (RI) and Channel Quality Indicator/Precoding Matrix Indicator (CQI/PMI) on the PUSCH, Para. 3) with uplink control information (UCI) (first category of UCI, Para. 62).  
Li teaches the UCI includes: first uplink control information (UCI) (first category of UCI, Para. 62) formatted in accordance with a first performance reliability parameter (a parameter β offset PUSCH is respectively configured for the first category of UCI for calculating the number of modulation symbols, denoted by β1, Para. 62), and second UCI (second category of UCI, Para. 62) formatted in accordance with a second performance reliability parameter that is different than the first performance reliability parameter (a parameter β offset PUSCH is respectively configured for the second category of UCI for calculating the number of modulation symbols, denoted by β2, Para. 62).  



In regard to Claim 53, Gu teaches A user equipment (UE) (station, Para. 2) comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive a plurality of downlink transmissions from a base station (the downlink from the AP to the station for data and control signals, Para. 2, 12).  
Gu teaches receive a single uplink grant that schedules a uplink channel to be transmitted by the UE to the base station (To request an acknowledgement of an outstanding data packet, the sender transmits a BlockAckRequest message to the receiver, Para. 13, FIG. 7), the uplink grant comprising a field indicating a number of downlink transmissions in a set of downlink transmissions for which the UE is to transmit feedback information in the uplink channel (The block size field 1102 (B3-B8) indicates how many packets are to be acknowledged in the BlockACK message, Para. 78, FIGS. 7, 11), the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than or equal to the number of received downlink transmissions in the plurality of downlink transmissions (The block size field is six bits long, because the largest block size supported in mode 2 is 64 packets, Para. 78, FIGS. 7, 11).  
Gu teaches generate the feedback information based on the reception of the plurality of downlink transmissions (BlockACK message 800 shown in FIG. 8, Para. 56), the feedback information including: a first indication, for each received downlink transmission of the plurality of downlink transmissions, of whether the downlink transmission was successfully received or unsuccessfully received (Each bit of the sequence number bitmap field indicates whether a particular packet has been received successfully or incorrectly. The relative position of the bit represents the sequence number.  Para. 79, FIG. 12).  
Gu teaches uplink channel with the feedback information (BlockACK message 800 shown in FIG. 8, Para. 56).  
Gu teaches transmit the uplink channel to the base station (uplink from the station to the AP, Para. 2).  
Gu fails to teach, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of received downlink transmissions in the plurality of downlink transmissions, a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received.  
Mamillapalli teaches, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of received downlink transmissions in the plurality of downlink transmissions (as determined in process block 308, if there are missing messages (e.g., a gap in the sequence numbers indicated as received in a data structure or identified via another mechanism), then in process block 310, these missing messages are requested, Para. 58, FIG. 3), a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received (request for missing messages message 440 includes an indication 443 of the missing or requested messages (e.g., one or more sequence numbers, a list, a bitmap), Para. 55, FIG. 4C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mamillapalli with the teachings of Gu since Mamillapalli provides a technique for requesting missing messages, which can be introduced into the system of Gu to ensure packets that are not clearly detected at all are considered unsuccessfully received and appropriately reported to a packet sender.  
Gu fails to teach a physical uplink shared channel (PUSCH), and multiplex, into the PUSCH with the feedback information, first uplink control information (UCI), formatted in accordance with a first performance reliability parameter, and second UCI, formatted in accordance with a second performance reliability parameter that is different than the first performance reliability parameter.  
Li teaches multiplex (FIG. 1 shows an example of multiplexing of HARQ-ACK, Rank Indicator (RI) and Channel Quality Indicator/Precoding Matrix Indicator (CQI/PMI) on the PUSCH, Para. 3), into the PUSCH (mapped to the PUSCH for transmission, Para. 62) with the feedback information (multiplexing of HARQ-ACK on the PUSCH, Para. 3), first uplink control information (UCI) (first category of UCI, Para. 62), formatted in accordance with a first performance reliability parameter (a parameter β offset PUSCH is respectively configured for the first category of UCI for calculating the number of modulation symbols, denoted by β1, Para. 62), and second UCI (second category of UCI, Para. 62), formatted in accordance with a second performance reliability parameter that is different than the first performance reliability parameter (a parameter β offset PUSCH is respectively configured for the second category of UCI for calculating the number of modulation symbols, denoted by β2, Para. 62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Gu in view of Mamillapalli since Li provides a technique for determining modulation for respective UCI, which can be introduced into the system of Gu in view of Mamillapalli to ensure the appropriate modulation is utilized for certain UCI for managing how much wireless resources are occupied for transmitting certain UCI signals.  


In regard to Claim 57, Gu teaches A base station (access point (AP), Para. 2) comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: transmit a plurality of downlink transmissions to a user equipment (UE) (the downlink from the AP to the station for data and control signals, Para. 2, 12).  
(To request an acknowledgement of an outstanding data packet, the sender transmits a BlockAckRequest message to the receiver, Para. 13, FIG. 7), the uplink grant comprising a field indicating of a number of downlink transmissions in a set of downlink transmissions for which the UE is to transmit feedback information in the uplink channel (The block size field 1102 (B3-B8) indicates how many packets are to be acknowledged in the BlockACK message, Para. 78, FIGS. 7, 11), the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than or equal to the number of received downlink transmissions in the plurality of downlink transmissions (The block size field is six bits long, because the largest block size supported in mode 2 is 64 packets, Para. 78, FIGS. 7, 11).  
Gu teaches receive the uplink channel from the UE, the uplink channel including the feedback information (BlockACK message 800 shown in FIG. 8, Para. 56), the feedback information includes: a first indication, for each downlink transmission received by the UE, of whether the downlink transmission was successfully received or unsuccessfully received (Each bit of the sequence number bitmap field indicates whether a particular packet has been received successfully or incorrectly. The relative position of the bit represents the sequence number.  Para. 79, FIG. 12).  
Gu fails to teach, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of downlink transmissions received by the UE, a second indication, for each of 
Mamillapalli teaches, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of downlink transmissions received by the UE (as determined in process block 308, if there are missing messages (e.g., a gap in the sequence numbers indicated as received in a data structure or identified via another mechanism), then in process block 310, these missing messages are requested, Para. 58, FIG. 3), a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received (request for missing messages message 440 includes an indication 443 of the missing or requested messages (e.g., one or more sequence numbers, a list, a bitmap), Para. 55, FIG. 4C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mamillapalli with the teachings of Gu since Mamillapalli provides a technique for requesting missing messages, which can be introduced into the system of Gu to ensure packets that are not clearly detected at all are considered unsuccessfully received and appropriately reported to a packet sender.  
Gu fails to teach a physical uplink shared channel (PUSCH), the PUSCH including the feedback information multiplexed with uplink control information (UCI), and the UCI includes: first uplink control information (UCI) formatted in accordance with a first performance reliability parameter, and second UCI formatted in accordance with a 
Li teaches a physical uplink shared channel (PUSCH) (mapped to the PUSCH for transmission, Para. 62).  
Li teaches the PUSCH including the feedback information multiplexed (FIG. 1 shows an example of multiplexing of HARQ-ACK, Rank Indicator (RI) and Channel Quality Indicator/Precoding Matrix Indicator (CQI/PMI) on the PUSCH, Para. 3) with uplink control information (UCI) (first category of UCI, Para. 62).  
Li teaches the UCI includes: first uplink control information (UCI) (first category of UCI, Para. 62) formatted in accordance with a first performance reliability parameter (a parameter β offset PUSCH is respectively configured for the first category of UCI for calculating the number of modulation symbols, denoted by β1, Para. 62), and second UCI (second category of UCI, Para. 62) formatted in accordance with a second performance reliability parameter that is different than the first performance reliability parameter (a parameter β offset PUSCH is respectively configured for the second category of UCI for calculating the number of modulation symbols, denoted by β2, Para. 62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Gu in view of Mamillapalli since Li provides a technique for determining modulation for respective UCI, which can be introduced into the system of Gu in view of Mamillapalli to ensure the appropriate modulation is utilized for certain UCI for managing how much wireless resources are occupied for transmitting certain UCI signals.  


Claims 2 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Mamillapalli, Li, and further in view of Yang et al. (Pub. No.: US 20130223299 A1), hereafter referred to as Yang.  
In regard to Claim 2, as presented in the rejection of Claim 1, Gu in view of Mamillapalli and Li teaches downlink transmissions.  
Gu fails to teach the indication of the number of downlink transmissions for which the UE is to transmit feedback information in the PUSCH is indicated in a downlink assignment index (DAI) transmitted in the uplink grant.  
Yang teaches the indication of the number of downlink transmissions for which the UE is to transmit feedback information in the PUSCH is indicated in a downlink assignment index (DAI) transmitted in the uplink grant (piggyback information may include a UL-DAI.  UL-DAI may indicate the number of subframes, Para. 206.  The UL grant includes a UL-DAI, Para. 214, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Gu in view of Mamillapalli and Li since Yang provides a technique for conveying control information through a DAI, which can be introduced into the system of Gu in view of Mamillapalli and Li to permit efficient network control through the benefits of DAI.  

In regard to Claim 35, as presented in the rejection of Claim 34, Gu in view of Mamillapalli and Li teaches downlink transmissions.  
Gu fails to teach the indication of the number of downlink transmissions for which the UE is to transmit feedback information in the PUSCH is indicated in a downlink assignment index (DAI) transmitted in the uplink grant.  
Yang teaches the indication of the number of downlink transmissions for which the UE is to transmit feedback information in the PUSCH is indicated in a downlink assignment index (DAI) transmitted in the uplink grant (piggyback information may include a UL-DAI.  UL-DAI may indicate the number of subframes, Para. 206.  The UL grant includes a UL-DAI, Para. 214, FIG. 10).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Gu in view of Mamillapalli and Li since Yang provides a technique for conveying control information through a DAI, which can be introduced into the system of Gu in view of Mamillapalli and Li to permit efficient network control through the benefits of DAI.  


Claims 3 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Mamillapalli, Li, and further in view of Taffin et al. (Pub. No.: US 20060179387 A1), hereafter referred to as Taffin.  
In regard to Claim 3, as presented in the rejection of Claim 1, Gu in view of Mamillapalli and Li teaches feedback information.  

Taffin teaches the PUSCH further includes uplink data and wherein the uplink data is rate-matched around the feedback information (rate matching algorithm for HSUPA (also called Enhanced Uplink), Para. 85.  Each CQI returned by the terminal there corresponds a preferred set of rate-matching parameters, Para. 101).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taffin with the teachings of Gu in view of Mamillapalli and Li since Taffin provides a technique where rate matching parameters are dynamically configured so as to optimize retransmission gain (see Taffin, Para. 25), which can be introduced into the system of Gu in view of Mamillapalli and Li to ensure wireless communications efficiently utilize wireless resources as required by changing network conditions.  

In regard to Claim 36, as presented in the rejection of Claim 34, Gu in view of Mamillapalli and Li teaches feedback information.  
Gu fails to teach the PUSCH further includes uplink data and wherein the uplink data is rate-matched around the feedback information.  
Taffin teaches the PUSCH further includes uplink data and wherein the uplink data is rate-matched around the feedback information (rate matching algorithm for HSUPA (also called Enhanced Uplink), Para. 85.  Each CQI returned by the terminal there corresponds a preferred set of rate-matching parameters, Para. 101).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taffin with the teachings of Gu in view of Mamillapalli and Li since Taffin provides a technique where rate matching parameters are dynamically configured so as to optimize retransmission gain (see Taffin, Para. 25), which can be introduced into the system of Gu in view of Mamillapalli and Li to ensure wireless communications efficiently utilize wireless resources as required by changing network conditions.  


Claims 65 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Mamillapalli, Li, and further in view of Yang et al. (Pub. No.: US 20130223299 A1), hereafter referred to as Yang.  
	In regard to Claim 65, as presented in the rejection of Claim 53, Gu in view of Mamillapalli and Li teaches the UE.  
	Gu fails to teach the indication of the number of downlink transmissions for which the UE is to transmit feedback information in the PUSCH is indicated in a downlink assignment index (DAI) transmitted in the uplink grant.  
	Yang teaches the indication of the number of downlink transmissions for which the UE is to transmit feedback information in the PUSCH is indicated in a downlink assignment index (DAI) transmitted in the uplink grant (piggyback information may include a UL-DAI.  UL-DAI may indicate the number of subframes, Para. 206.  The UL grant includes a UL-DAI, Para. 214, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Gu in view of Mamillapalli and Li since Yang provides a technique for conveying control information through a DAI, which can be introduced into the system of Gu in view of Mamillapalli and Heo to permit efficient network control through the benefits of DAI.  

In regard to Claim 68, as presented in the rejection of Claim 57, Gu in view of Mamillapalli and Li teaches the base station.  
	Gu fails to teach the indication of the number of downlink transmissions for which the UE is to transmit feedback information in the PUSCH is indicated in a downlink assignment index (DAI) transmitted in the uplink grant.  
	Yang teaches the indication of the number of downlink transmissions for which the UE is to transmit feedback information in the PUSCH is indicated in a downlink assignment index (DAI) transmitted in the uplink grant (piggyback information may include a UL-DAI.  UL-DAI may indicate the number of subframes, Para. 206.  The UL grant includes a UL-DAI, Para. 214, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Gu in view of Mamillapalli and Li since Yang provides a technique for conveying control information through a DAI, which can be introduced into the system of Gu in .  


Claims 66 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Mamillapalli, Li, and further in view of Taffin et al. (Pub. No.: US 20060179387 A1), hereafter referred to as Taffin.  
In regard to Claim 66, as presented in the rejection of Claim 53, Gu in view of Mamillapalli and Li teaches feedback information.  
Gu fails to teach the PUSCH further includes uplink data and wherein the uplink data is rate-matched around the feedback information.  
Taffin teaches the PUSCH further includes uplink data and wherein the uplink data is rate-matched around the feedback information (rate matching algorithm for HSUPA (also called Enhanced Uplink), Para. 85.  Each CQI returned by the terminal there corresponds a preferred set of rate-matching parameters, Para. 101).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taffin with the teachings of Gu in view of Mamillapalli and Li since Taffin provides a technique where rate matching parameters are dynamically configured so as to optimize retransmission gain (see Taffin, Para. 25), which can be introduced into the system of Gu in view of Mamillapalli and Li to ensure wireless communications efficiently utilize wireless resources as required by changing network conditions.  

In regard to Claim 69, as presented in the rejection of Claim 57, Gu in view of Mamillapalli and Li teaches feedback information.  
Gu fails to teach the PUSCH further includes uplink data and wherein the uplink data is rate-matched around the feedback information.  
Taffin teaches the PUSCH further includes uplink data and wherein the uplink data is rate-matched around the feedback information (rate matching algorithm for HSUPA (also called Enhanced Uplink), Para. 85.  Each CQI returned by the terminal there corresponds a preferred set of rate-matching parameters, Para. 101).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taffin with the teachings of Gu in view of Mamillapalli and Li since Taffin provides a technique where rate matching parameters are dynamically configured so as to optimize retransmission gain (see Taffin, Para. 25), which can be introduced into the system of Gu in view of Mamillapalli and Li to ensure wireless communications efficiently utilize wireless resources as required by changing network conditions.  


Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Mamillapalli, Li, and further in view of Kim et al. (Pub. No.: US 20110128942 A1), hereafter referred to as Kim.  
In regard to Claim 67, as presented in the rejection of Claim 53, Gu in view of Mamillapalli and Li teaches the UE.  
Gu fails to teach the uplink grant further comprises a grant of uplink feedback resources for transmission of the feedback information associated with the plurality of downlink transmissions, and wherein the method further comprises; determining whether the uplink feedback resources include resources for feedback for each of the plurality of downlink transmissions; and puncturing a portion of the PUSCH that is outside of the uplink feedback resources with feedback information for at least a first downlink transmission of the plurality of downlink transmissions based at least in part on determining that the uplink feedback resources do not include resources for feedback for the first downlink transmission.  
Kim teaches the uplink grant further comprises a grant of uplink feedback resources for transmission of the feedback information associated with the plurality of downlink transmissions (ACKs/NACKs, Para. 128, FIG. 21), and wherein the method further comprises; determining whether the uplink feedback resources include resources for feedback for each of the plurality of downlink transmissions (If the data or the CQIs/PMIs occupy REs available for the ACKs/NACKs, Para. 128, FIG. 21); and puncturing a portion of the PUSCH that is outside of the uplink feedback resources with feedback information for at least a first downlink transmission of the plurality of downlink transmissions based at least in part on determining that the uplink feedback resources do not include resources for feedback for the first downlink transmission (the data or the CQIs/PMIs are punctured for the ACKs/NACKs, Para. 128, FIG. 21).  
.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.  Page 11 of the Remarks presents the argument that While Applicant does not concede the rejections, to expedite allowance, Applicant amends independent claim 1 to include features of allowable dependent claim 6.  This argument is not persuasive.  The amendment of Claim 1 does not contain all the features of Claim 6.  The limitations introduced by amendment into Claim 1, which are .  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





Joshua Smith  
/J.S./  
2-22-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477